Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "said bight portion".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-13, 16, 2, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (D165782).
Parker discloses:  
11. A modular container (figs 1-5) for facilitating serving drinks and food to a group of people (capable of performing the above intended use), comprising: a container body (body of cup in fig 1) having a bottom panel (lower flat portion at bottom of fig 1) and a sidewall connected to said bottom panel (wall between top and lower portions), said sidewall having a rim at an upper end opposite said bottom panel (uppermost portion that is perimeter of opening of cup); 5 SN 17/114,949 K36-001a handle connected to said sidewall (Extension on right side of fig 1 including the first more central u-shape); and an integrated hook element disposed on an outer side of said handle opposite said sidewall and extending away from said handle and said sidewall (other portion to the right of the handle also including the second u-shaped portion on right side of fig 1), said hook being configured for receiving a lip of a second cup and for supporting the modular container on the lip of the second cup (capable of performing the above intended use; the Office notes that Applicant has provided the above as intended use and therefore a second cup is not required; further, the Office notes that the second cup that cooperates with the presented device in figs 1-5).  

12. The modular container defined in claim 11 wherein said handle has a concave outer surface facing away from said sidewall (concavity with u-shape).  

13. The modular container defined in claim 12 wherein said sidewall is conical and tapers down in a direction from said rim toward said bottom panel (as in fig 1 where cup diameter from top to bottom decreases in size), the external surface of the second cup being conical (capable of performing the above intended use; see above), said handle extending parallel to a side of said sidewall opposite said handle (extending parallel to a side of sidewall as in fig 1), whereby the concave outer surface of said handle lies along the external surface of the second cup when the modular container is attached to the second cup by said integrated hook element (capable of performing the above intended use; see above in claim 11).  

2. The modular container as defined in claim 11, wherein a thumb holding part is provided on the handle (the top of the handle may be a thumb holding part, as well as a lower portion along the u-shape).  

3. The modular container as defined in claim 11, wherein said handle has a massive circular cross section or a vertically tapered U- shaped cross section (u-shape as in fig 1),  said integrated hook element being provided at a top of said handle (as in fig 1 at the top of the handle).  

16. The modular container defined in claim 11 wherein said sidewall is conical and tapers down in a direction from said rim toward said bottom panel, said handle extending parallel to a side of said sidewall opposite said handle (as already provided above in claim 13).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker as applied to claim 13, 16 above, and further in view of Sims (4220079).
	Parker discloses the claimed invention above with the exception of the following which is disclosed by Sims: bight portion of said handle, wherein said bight portion is configured as a thumb holding part (element 15 is a portion of said handle capable of performing the above intended use of being configured for use with a thumb).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Parker in view of Sims (by placing the above bight portion at the top of the handle as in Sims onto Parker) in order to provide a surface that the thumb can grip to for ease of use and prevention of spilling.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker.
With respect to the dimensions of the hook element, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range (such as between 1/4 and 1/10 of a horizontal circumference of said sidewall) because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion (such as between 1/4 and 1/10 of a horizontal circumference of said sidewall) because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because in view of the amendment the search has been updated and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735